THIGPEN, Judge,
dissenting.
Because I would affirm the trial court’s grant of a summary judgment, I must respectfully dissent. The plain language of the special power of attorney granted Mary Still-well the authority to manage the “monies,” “bank funds,” and “any money or balance thereof’ which were “represented by” the numbered accounts and certificates of depos*435it. This language is plain and unambiguous, The reference to certificate numbers merely described the “monies” or “bank funds.” See Johnson v. Cervera, 508 So.2d 257 (Ala.1987).